 
Exhibit 10.41

INDEMNIFICATION AGREEMENT


This INDEMNIFICATION AGREEMENT (“Agreement”), effective as of ___________, is by
and between Frontier Oil Corporation, a Wyoming corporation (“Company”), and the
undersigned individual (“Individual”).


WITNESSETH:


WHEREAS, Company desires to indemnify Individual against certain losses in order
to induce Individual to continue to serve as a director or officer of Company or
of an affiliate of the Company (“Company Affiliate” which for purposes hereof
shall mean any company or entity that directly or indirectly controls, is
controlled by or is under common control with the Company);


NOW, THEREFORE, in consideration of the premises and the mutual benefits to be
derived, the parties agree as follows:


1. Third Party Proceedings. Company shall indemnify any Individual who was or is
party to or is threatened to be made party to any threatened, pending or
completed action, suit, or proceeding, whether civil, criminal, administrative,
or investigative, whether formal or informal, any appeal in such action, suit or
proceeding, and any inquiry or investigation that could lead to such an action,
suit or proceeding, (other than an action by or in the right of Company or a
Company Affiliate), (i) by reason of the fact that Individual is or was a
director or officer of Company or a Company Affiliate or advisory director or
officer of Company or Company Affiliate, (ii) by reason of the activities of
Individual in such capacity, including without limitation by reason of serving
at the request of Company or a Company Affiliate as a director, officer,
partner, venturer, proprietor, trustee, employee, agent, or similar functionary
of another foreign or domestic corporation, partnership, joint venture, trust,
employee benefit plan, or other enterprise, or (iii) any person nominated or
designated by (or pursuant to authority granted by) the board of directors or
any committee thereof to serve in any of the capacities referred to in clauses
(i) and (ii) hereof, against any and all reasonable expenses (including court
costs and attorneys' fees), judgments, penalties, fines, and reasonable amounts
paid in settlement (if such settlement is approved in advance by a majority of
the directors of Company then in office, with a view to curtailment of the costs
of litigation) actually incurred by Individual in connection with or in
anticipation of such action, suit, or proceeding, if he conducted himself in
good faith and in a manner which he reasonably believed to be in or not opposed
to the best interests of Company and any Company Affiliate and, with respect to
any criminal action or proceeding, that he had no reasonable cause to believe
that his conduct was unlawful.


2.  Proceedings By or in the Right of Company. Company shall indemnify
Individual if Individual was or is a party or is threatened to be made a party
to any threatened, pending or completed action or suit by or in the right of
Company or a Company Affiliate to procure a judgment in its favor by reason of
the fact that Individual is or was an officer or director of Company or a
Company Affiliate, or by reason of any action or inaction on the part of
Individual while an officer or director of Company or a Company Affiliate, or by
reason of the fact that Individual is or was serving at the request of Company
or a Company Affiliate as a director, officer, employee or agent of another
domestic or foreign corporation, partnership, joint venture, trust or other
enterprise against expenses (including court costs and attorneys' fees) and, to
the fullest extent permitted by law, amounts paid in settlement, in each case to
the extent actually and reasonably incurred by Individual in connection with the
defense or settlement of such action or suit if Individual conducted himself in
good faith and in a manner Individual reasonably believed to be in or not
opposed to the best interests of Company, the Company Affiliate and their
shareholders, except that no indemnification shall be made in respect of any
claim, issue or matter as to which Individual shall have been adjudged by a
court of competent jurisdiction, after exhaustion of all appeals therefrom, to
be liable to Company or a Company Affiliate in the performance of Individual's
duty to Company, the Company Affiliate and their shareholders unless and only to
the extent that the court in which such action or suit is or was pending, or
other court of competent jurisdiction, shall determine upon application that, in
view of all the circumstances of the case, Individual is fairly and reasonably
entitled to indemnity for expenses and then only to the extent that the court
shall determine.


For purposes of section 1 and 2, the termination of any action, suit, or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, is not of itself determinative that Individual did
not conduct himself in good faith and in a manner which he reasonably believed
to be in or not opposed to the best interests of Company or a Company Affiliate
or, with respect to any criminal action or proceeding, that he had reasonable
cause to believe that his conduct was unlawful.


3.  Payments. Upon written request by Individual submitted to Company in
accordance with this section 3, Company shall pay Individual all amounts he is
entitled to receive pursuant to section 1 or 2 (“Indemnified Amounts”). Each
written request for payment shall include an itemized list setting forth in
detail the dollar amounts expended (or incurred and expected to be expended),
shall be supported by copies of the relevant bills, agreements, and other
documentation, and shall state that he conducted himself in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of Company or any Company Affiliate and, with respect to a criminal
action or proceeding, that he had no reasonable cause to believe that his
conduct was unlawful.


4.  Selection of Counsel. In the event of the commencement or threat of
commencement of any action, suit or proceeding for which Individual may be
entitled to indemnification hereunder, Company shall have the right to select
counsel for Individual; provided that counsel selected by Company to represent
Individual (i) shall have a national reputation in handling matters similar to
the matter that is the subject of the indemnification and (ii) shall advise
Individual that, in such counsel's opinion, the representation by such counsel
of other parties that may have an interest in the matter that is the subject of
the indemnification does not present a conflict of interest. In the event
counsel selected by the Company to represent Individual at any time cannot,
during the course of representation of Individual, continue to advise Individual
as provided in clause (ii) of the proviso of the foregoing sentence, then
Individual may select his own counsel, whose expenses shall be advanced and
indemnified as provided in this Agreement. Nothing in this Section 4 shall limit
the ability of the Individual to engage separate counsel in connection with the
indemnified matter at the expense of the Individual.


5.  Advancement of Indemnified Amounts. (a) Company shall pay Indemnified
Amounts in advance of the final disposition of the related action, suit, or
proceeding, upon written request by Individual submitted to Company, within 30
days of receipt of such request. Each such request shall include (i) an
affirmation by Individual of his good faith belief that he has met the standard
of conduct necessary for indemnification by Company as stated in sections 1 and
2, (ii) an itemized list and the supporting documentation described in section
3(a) and (iii) an undertaking by Individual, or on his behalf, to repay the
Indemnified Amount if Individual ultimately is found not to be entitled to
indemnification pursuant to section 1 or 2. Individual may make as many requests
for advancements as he deems reasonably necessary, except that each such request
shall be for an Indemnified Amount of at least $3,000.


(b)  Unless Individual ultimately is found not to be entitled to indemnification
pursuant to section 1 or 2, Individual later may request payment of the portion
of the Indemnified Amounts which exceeds the advancements received pursuant to
section 5(a) by following the procedure described in section 3. In such a case,
the itemized list with respect to such request shall set forth each and every
advancement received as of the date of such request. Conversely, if the total of
the advancements received by Individual as of the date of his request exceeds
the total of the Indemnified Amounts, then Individual shall repay such excess
promptly upon the determination of the amount thereof.


6.  Exceptions. Any other provision herein to the contrary notwithstanding,
Company shall not be obligated pursuant to the terms of this Agreement:


(a)  Claims Initiated by Individual. To indemnify or advance expenses to
Individual with respect to proceedings or claims initiated or brought
voluntarily by Individual and not by way of defense, except with respect to
proceedings brought in Company's or a Company Affiliate's name or behalf, or to
establish or enforce a right to indemnification under this agreement or any
other statute or law; or


(b) Lack of Good Faith. To indemnify Individual for any expenses incurred by
Individual with respect to any proceeding instituted by Individual to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
the material assertions made by the Individual in such proceeding were not made
in good faith or were frivolous; or


(c)  Insured Claims. To indemnify Individual for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to Individual by an insurance carrier under a policy of officers' and
directors' liability insurance maintained by Company or a Company Affiliate; or


(d)  Claims Under Section 16(b). To indemnify Individual for expenses and the
payment of profits arising from purchases and sales by Individual of securities
in violation of Section 16(b) of the Securities and Exchange Act of 1934, as
amended, or any similar successor statute.


7.  Indemnification Not Exclusive; Subrogation Rights. (a) The indemnification
provided by sections 1 and 2 shall not be deemed exclusive of, or to preclude,
any other rights to which Individual may be entitled under the common law or
any, statute, ordinance, regulation, agreement, article of incorporation, bylaw
provision, partnership agreement, vote of shareholders or disinterested
directors, or otherwise, both as to the activities of Individual in his capacity
as a director or officer of Company or any Company Affiliate and as to his
activities in another capacity while serving in such position, and shall
continue as to Individual after he ceases to be a director or officer of Company
or any Company Affiliate.


(b)  If Individual receives any payments from an insurance carrier, or from the
plaintiff in any action, suit, or proceeding against Individual, in respect of
Indemnified Amounts after payments of all or a portion of such Indemnified
Amounts have been made by Company pursuant hereto, Individual shall repay the
amount by which the sum of the payments by such insurance carrier or plaintiff
and the payments by Company exceeds the Indemnified Amounts; provided, however,
that any portion of such payments that is required to be paid to the insurance
carrier under the terms of its insurance policy shall not be deemed to be
payments to Individual hereunder.


(c)  Upon payment of Indemnified Amounts hereunder, Company shall be subrogated
to the rights of Individual (to the extent thereof) against any insurance
carrier in respect of such Indemnified Amounts (to the extent permitted under
such insurance policies). This right of subrogation shall terminate upon receipt
by Company of the amount to be paid by Individual pursuant to section 7(b).


8.  Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by the personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees of
Individual. If Individual dies while any Indemnified Amounts are payable
hereunder, such Indemnified Amounts shall be paid in accordance with the terms
of this Agreement to the devisee, legatee, or other designee of the Individual,
or if there is no such designee, to his estate.


9.  Enforcement. (a) If either party to this Agreement is required to bring any
action against the other to enforce their respective rights or to collect moneys
due under this Agreement and is successful in such action, such successful party
shall be reimbursed by the other party for any and all reasonable expenses
(including court costs and attorneys' fees) actually incurred by such successful
party in bringing and pursuing such action, in addition to any other damages to
which such party is entitled.
(b)  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect. If any provision of this
Agreement shall be invalid or unenforceable, such invalidity or unenforceability
shall not create a damage claim against the Company.


10.  Amendment; Waiver. No provision of this Agreement may be amended, modified,
waived, or discharged unless such amendment, waiver, modification, or discharge
is agreed to in writing by Individual and either the president of Company or
another duly authorized officer of Company. No waiver by a party of any breach
by the other party of, or of any compliance by the other party with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar conditions or provisions at the same time or at any prior or
subsequent time.


11.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties concerning, the subject matter hereof. This Agreement further
supersedes any prior agreements between the parties concerning the subject
matter hereof. No agreements or representations, oral or written, express or
implied, other than those set forth herein have been made by either party with
respect to the subject matter hereof.


12.  Authority. This Agreement is entered into in accordance with Section 7.7 of
the Bylaws of Company.


13.  Governing Law. This Agreement shall be governed by the laws of the State of
Wyoming.


14.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day of
____ day of _______, ______.
 
 



 
FRONTIER OIL CORPORATION
         
By: __________________________________
   
Name:
   
Title:
                 __________________________________________    
Officer/Director
 


 